Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections under 35 USC § 112 have been remedied and are withdrawn. As agreed upon in the interview on 10 January 2022, the amendments find support in the specification and thus the claims are in compliance with 35 USC § 112.
Regarding 35 USC § 101, these rejections were previously overcome as indicated in the Non-Final Rejection (05/19/2021). As argued successfully by Applicant (01/14/2021), the claims integrate the abstract idea into a practical application. The claims recite receiving a request for advertisements based on the detection of network traffic below a traffic threshold.
Regarding 35 USC § 103, the closest prior art is U.S. 2011/0154386 (“Cochinwala”). Cochinwala discloses allowing one or more users to recommend an advertisement to a second user. This advertisement may further be weighted and added to a list to send to the second user. The second user, in requesting content, also requests advertisements. The recommended advertisement is sent to the second user along with other conventional advertisements. Neither Cochinwala nor any other art found by Examiner teaches “the second client device sends the request based on a predesignated timeslot for an advertisement associated with a playback of a media content corresponding to programming, wherein the updated plurality of advertisements is selected for transmission to the second client device based on a duration of the predesignated timeslot matching a run-time of the first advertisement” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688